Proceeding pursuant to *873CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding challenging a tier II disciplinary determination finding him guilty of engaging in violent conduct and creating a disturbance. The Attorney General has advised this Court that the determination in .question has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. Accordingly, petitioner has been afforded all of the relief to which he is entitled and this matter must be dismissed as moot (see Matter of Ward v Goord, 43 AD3d 1257, 1257 [2007]).
Mercure, J.E, Spain, Carpinello, Malone Jr. and Kavanagh, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.